DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant’s arguments/remarks, (see pages 8-10), filed on 06, June 2022, with respect to the prior art rejection(s) of claim(s) under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-2,10-12,20 and 23-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al. (US 2012/0114121 A1), in view of Hamilton (US 8,799,951 B1), further in view of Cook US 2010/0319017 A1)

Regarding claim 1, Jung discloses a method (Jung [0006] a method of transmitting and receiving content), comprising:
transmitting, from a target device (Fig. 2, STB-120 (connected to a television) – Target device) to a controller device (Fig. 2, Mobile Terminal – 110) a first unique identifier (Fig. 2, Secure id “S240”) that identifies target device (Jung, Fig. 2, “S240”, Jung discloses the STB (connected to a television) sending secure id to a mobile Terminal),
receiving, by the target device, a second unique identifier (Fig.2, “S230” an ID and profile) that identifies the controller device (Jung, Fig. 2, “S230”, disclosed mobile device sending id and profile information to STB (connected to a television)).
Jung did not explicitly disclose transmitting, by the target device, both the first unique identifier and the second unique identifier to an authentication server; wherein the first unique identifier and the second unique identifier, in conjunction with one another.
Hamilton teaches transmitting, by the target device, both the first unique identifier and the second unique identifier to a content server (Hamilton, Col. 5, lines 6 – 14, discloses television platform 4 (target device) may periodically broadcast a request for mobile device identifier 10 (controller device unique identifier) of mobile device 18 (controller device) in physical proximity to television platform 4. Upon receiving mobile device identifier 10 (receiving unique identifier of the controller), television software platform 4 may transmit television event identifier 8 (Transmitting by the target device/television platform 4 to a content server 14, television event identifier 8, which also uniquely identifies the target device) to another device using network 12, e.g., the Internet. Television platform 4 may also process, analyze, or modify mobile device identifier 10 before transmitting mobile device identifier 10 (transmitting by the target device the identifier of the controller device) to, e.g., network server 14 (content server), 
wherein the first unique identifier and the second unique identifier, in conjunction with one another: (Hamilton, Col. 1, lines 29 – 36, discloses receiving, by a network server (content server) and from a television platform (target device) that manages television program content provided to at least one user, a mobile device identifier of a mobile device associated (transmitted by the target device the unique identifier of the controller device) with the at least one user; receiving, by the network server, a television event identifier from the television platform, wherein the television event identifier is associated with a television (transmitting by the target device television event identifier which also identifiers the target device transmitting the unique identifier) event included in the television program content; Col. 5, lines 30 – 35, discloses network server 14 (content server) may receive, using network 12, mobile device identifier 10 (controller id) and television event identifier 8 (includes target device id) from television platform 4 (transmitting controller id in conjunction with target device id to content server). Network server 14 may process television event identifier 8 using a synchronization application 42 (shown in FIG. 2) to select corresponding marketing information from a database. The marketing information may be packaged in a message 16. Message 16 may in turn be sent by network server 14 to mobile device 18 using network 12)
establish an association between the target device and the controller device (Hamilton, Col.1, lines 39-47, wherein the television event identifier is associated with a television event included in the television program content; selecting, by the network server, marketing information associated with the television event based on the television event identifier, wherein the television event identifier and the mobile device identifier are usable by the network server  (establishing an association between the target device and controller device) to determine that the television program content is provided to the at least one user associated with the mobile device; and transmitting, by the network server, a message that includes the marketing information from the network server to the mobile device identified by the mobile device identifier, such that the marketing information may be provided to the at least one user).
Jung and Hamilton are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for processing content request and delivering content to the requesting client for playback at a target device.
Therefore, it would have been obvious to one of ordinary skilled in the art of endeavor at the time the invention was made to incorporate the teachings of Hamilton into the teachings of Jung as doing such would further benefit the network by reducing the amount of traffic in order to enhance the user experience, Hamilton, [Abstract].
Jung and Hamilton did not explicitly disclose enable the content server to grant one or more permissions to the target device based on the association between the target device and the controller device and account information associated with the controller device, and enable the target device to play a selected title stored on the content server in response to a command transmitted by the controller device. 
Cook discloses enable the content server (content server 109) to grant one or more permissions to the target device (playback device/STB 101) based on the association between the target device and the controller device (control element 108) and account information (profile information) associated with the controller device (Cook, fig. 3 [0022] discloses a process of initializing a subscriber’s set-top box (STB), the process involve connecting the STB to a communication network 100, and having the STB communicate with a control element 108, which may be a server at a cable television headend, to register itself for service. As part of the registration, the STB may provide to the control element 108 information identifying the STB and the corresponding subscriber. The information identifying the STB may be any desired identifier, such as a Media Access Control (MAC) address that may be loaded into the firmware or hardware of the STB 101. The information identifying the user may simply be a user identifier, such as a textual name, address, numerical code, account number, etc. The control element 108 may record this information as a subscriber profile in a database stored in a memory of the profile management server 110. [0042] when a subscriber request for a selected content, if the request is granted, the control element 108 may transmit an authorization media profile message 402 to the content server 109. The authorization media profile message 402 may inform the content server 109 of the subscriber making the request (e.g., including an address for the STB – (associating the subscriber, the control element and STB/playback device)), the requested content, and the various pieces of profile information relevant to the request (e.g., identifying the media player, the card recorder, the user preferences, the digital rights management software needed, the codecs supported by the playback device, etc. Thus, the STB is granted access based on the authorization message which contains the STB/playback device, the subscriber and the control element that transmits the authorization message)),
enable the target device (STB 116) to play a selected title (selected on-demand movie) stored on the content server (Content server) in response to a command (authorization media profile message 402) transmitted by the controller device (control element) (Cook [0044] discloses if the request is granted, the control element 108 may transmit an authorization media profile message 402 to the content server 109. The authorization media profile message 402 may inform the content server 109 of the subscriber making the request (e.g., including an address for the STB – associating the control element and the STB), the requested content, and the various pieces of profile information relevant to the request (e.g., identifying the media player, the card recorder, the user preferences, the digital rights management software needed, the codecs supported by the playback device, etc. [0045] In step 403, the content server 109 may retrieve the requested asset content, and prepare the content for delivery. For security purposes, this preparation may include encrypting the content in a manner that will only allow the identified media playback device to decrypt and render the content. For example, the MAC address of the playback device may serve as the decryption key for the encryption performed by the content server 109). [0048] a user may initially ask to simply view some video on demand content on the STB 101, and the content selection 401 may simply identify the requested content and the user (or the user's STB 101) for authorization, and the content may be authorized and downloaded for playing on the STB 101).
Jung, Hamilton and Cook are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for processing content request and delivering content to the requesting client for playback at a target device.
Therefore, it would have been obvious to one of ordinary skilled in the art of endeavor at the time the invention was made to incorporate the teachings of Cook into the teachings of Jung and Hamilton as doing such would enhance the user experience by providing user with an on-demand feature for selection of on-demand movie for display on multiple authorized playback devices, Cook,[0048]

Regarding claim 2, Jung, Hamilton and Cook disclose the method of claim 1, wherein the first unique identifier is universally unique to the target device (Jung [0039] the set-top box 120 (target device) transfers the secure ID (first universal unique identifier) and the service access key to the mobile terminal (S240) (controller device). In this case, the service access key and the secure ID are encrypted using the master secret key and transferred), and
 the second unique identifier is universally unique to the controller device (Jung [0022; 0035] Jung discloses that the mobile terminal is equipped with a universal subscriber identity module (USIM) or smart card, [0022]. Jung also discloses the mobile terminal 110 (controller device) requests the set-top box 120 to register an ID and profile of the mobile terminal 110 itself in the set-top box 120 (S230). The mobile terminal 110 encrypts its ID and profile using the master secret key and transfers the encrypted ID (second universal unique identifier)) and profile to the set-top box 120, thereby requesting registration of the encrypted ID and profile, [0035]). 
The motivation to combine is similar to that of claim 1.

Regarding claim 10, Jung, Hamilton and Cook disclose the method of claim 1, further comprising discovering the controller device within a network (Cook [0019] a control element 108 that is responsible for managing subscriber requests to download and copy content; a content server 109 (e.g., a VOD server for video on demand, a music server for music, etc.) that provides that content to the subscriber, and a profile management server 110 that can help keep track of which users and devices are allowed to access the content being provided),
wherein the controller device [108] is coupled to the content server (109 – fig. 1) (Cook [0019] a control element 108 that is responsible for managing subscriber requests to download and copy content; a content server 109 (e.g., a VOD server for video on demand, a music server for music, etc.) that provides that content to the subscriber, and a profile management server 110 that can help keep track of which users and devices are allowed to access the content being provided), and 
is configured to identify a selected title from a plurality of titles stored on the content server (Cook [0019], a control element 108 that is responsible for managing subscriber requests to download and copy content; a content server 109 (e.g., a VOD server for video on demand, a music server for music, etc.) that provides that content to the subscriber, and a profile management server 110 that can help keep track of which users and devices are allowed to access the content being provided. [0048] a user may initially ask to simply view some video on demand content on the STB 101, and the content selection 401 may simply identify the requested content and the user (or the user's STB 101) for authorization, and the content may be authorized and downloaded for playing on the STB 101. Thus, control element 108 is responsible for managing subscriber requests which includes a selected on-demand content the content server).
The motivation to combine is similar to that of claim 1.

Regarding claim 11, the claim is rejected with rational similar to that of claim 1.

Regarding claim 12, Jung, Hamilton and Cook disclose the non-transitory computer-readable medium of claim 11, wherein the first unique identifier and the second unique identifier establish an association between the target device and the controller device (Hamilton, Col. 1, lines 39-47, wherein the television event identifier is associated with a television event included in the television program content; selecting, by the network server, marketing information associated with the television event based on the television event identifier, wherein the television event identifier and the mobile device identifier are usable by the network server (establishing an association between the target device and controller device) to determine that the television program content is provided to the at least one user associated with the mobile device; and transmitting, by the network server, a message that includes the marketing information from the network server to the mobile device identified by the mobile device identifier, such that the marketing information may be provided to the at least one user). 
The motivation to combine is similar to that of claim 11.

Regarding claim 20, Jung, Hamilton and Cook disclose the non-transitory computer-readable medium of claim 11, further comprising discovering the controller device within a network (Jung, Fig. 2, “S230”, disclosed mobile device sending id and profile information to STB (connected to a television)). Thus, (Fig.2, “S230” an ID and profile) discovers the controller device),
wherein the controller device [110] is coupled to the content server (130 – fig. 1) (Jung [0021] Referring to fig. 1, the security system for a mobile terminal includes a mobile terminal 110, a set-top box 120, a content server 130, and an authentication server 140), and 
is configured to identify a selected title from a plurality of titles stored on the content server (Cook [0019], a control element 108 that is responsible for managing subscriber requests to download and copy content; a content server 109 (e.g., a VOD server for video on demand, a music server for music, etc.) that provides that content to the subscriber, and a profile management server 110 that can help keep track of which users and devices are allowed to access the content being provided. [0048] a user may initially ask to simply view some video on demand content on the STB 101, and the content selection 401 may simply identify the requested content and the user (or the user's STB 101) for authorization, and the content may be authorized and downloaded for playing on the STB 101. Thus, control element 108 is responsible for managing subscriber requests which includes a selected on-demand content the content server).
The motivation to combine is similar to that of claim 11.

Regarding claim 23, the claim is rejected with rational similar to that of claim 1.

Regarding claims 24, Jung, Hamilton and Cook disclose the target device of claim 23, wherein the first unique identifier and the second unique identifier establish an association between the target device and the controller device (Hamilton, Col. 1, lines 39-47, wherein the television event identifier is associated with a television event included in the television program content; selecting, by the network server, marketing information associated with the television event based on the television event identifier, wherein the television event identifier and the mobile device identifier are usable by the network server  (establishing an association between the target device and controller device) to determine that the television program content is provided to the at least one user associated with the mobile device; and transmitting, by the network server, a message that includes the marketing information from the network server to the mobile device identified by the mobile device identifier, such that the marketing information may be provided to the at least one user). 
The motivation to combine is similar to that of claim 23.

Regarding claim 25, Jung, Hamilton and Cook disclose the target device of claim 24, wherein the processor is further configured to discover the controller device within a network, wherein the controller device is coupled to the content server and is configured to identify a selected title from a plurality of titles stored on the content server (Cook [0019], a control element 108 that is responsible for managing subscriber requests to download and copy content; a content server 109 (e.g., a VOD server for video on demand, a music server for music, etc.) that provides that content to the subscriber, and a profile management server 110 that can help keep track of which users and devices are allowed to access the content being provided. [0048] a user may initially ask to simply view some video on demand content on the STB 101, and the content selection 401 may simply identify the requested content and the user (or the user's STB 101) for authorization, and the content may be authorized and downloaded for playing on the STB 101. Thus, control element 108 is responsible for managing subscriber requests which includes a selected on-demand content the content server).
The motivation to combine is similar to that of claim 24.

Claim(s) 3-4 and 13-14, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al. (US 2012/0114121 A1), in view of Hamilton et al. (US 8,799,951 B1), in Cook (US 2010/0319017 A1) further in view of CHOI et al. (US 2009/0066837 A1). 

Regarding claim 3, Jung, Hamilton and Cook disclose the method of claim 1, but did not explicitly disclose further comprising receiving, by the target device, a query from the controller device to determine whether a service application is available on the target device.
Choi disclose receiving, by the target device, a query from the controller device to determine whether a service application is available on the target device (Choi Fig. 5 [0092], Choi discloses a first controller 160 querying a target display apparatus if a version of a software is installed on the display apparatus 200 – (S474-N and S476).
 Jung, Hamilton, Cook and Choi are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for processing content request and delivering content to the requesting client for playback at a target device.
Therefore, it would have been obvious to one of ordinary skilled in the art of endeavor at the time the invention was made to incorporate the teachings of Choi into the teachings of Jung, Hamilton and Cook as doing such would ensure that the target device has the capabilities of playing content requested by a client, enhancing the user experience, Choi, [0010].

Regarding claim 4, Jung, Hamilton, Cook and Choi disclose the method of claim 3, further comprising notifying the controller device that the target device is configured to play a selected title stored on the content server based on determining that the service application is available on the target device (Choi [0093], Choi discloses that if the controller 160 determined that the previous software is installed on the set-top box 100/ target device in operation S476 (S476-Y), the first controller 160 terminates the upgrading of software, meaning the service application is available on the target device).
The motivation to combine is similar to that of claim 3.

Regarding claim 13, Jung, Hamilton and Cook disclose the non-transitory computer-readable medium of claim 11, but did not explicitly disclose further comprising receiving, by the target device, a query from the controller device to determine whether a service application is available on the target device.
Choi disclose receiving, by the target device, a query from the controller device to determine whether a service application is available on the target device (Choi Fig. 5 [0092], Choi discloses a first controller 160 querying a target display apparatus if a version of a software is installed on the display apparatus 200 – (S474-N and S476).
 Jung, Hamilton, Cook and Choi are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for processing content request and delivering content to the requesting client for playback at a target device.
Therefore, it would have been obvious to one of ordinary skilled in the art of endeavor at the time the invention was made to incorporate the teachings of Choi into the teachings of Jung, Hamilton and Cook as doing such would ensure that the target device has the capabilities of playing content requested by a client, enhancing the user experience, Choi, [0010].

Regarding claim 14, Jung, Hamilton, Cook and Choi disclose the non-transitory computer-readable medium of claim 13, further comprising notifying the controller device that the target device is configured to play the selected title stored on the content server based on determining that the service application is available on the target device (Choi [0093], Choi discloses that if the controller 160 determined that the previous software is installed on the set-top box 100/ target device in operation S476 (S476-Y), the first controller 160 terminates the upgrading of software, meaning the service application is available on the target device).
The motivation to combine is similar to that of claim 13.

Claim(s) 8 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al. (US 2012/0114121 A1), in view of Hamilton et al. (US 8,799,951 B1), in view of Cook (US 2010/0319017 A1), further in view of CHOI et al. (US 2009/0066837 A1), further in view of Yoshitani et al. (US 2014/0130101 A1).

Regarding claim 8, Jung, Hamilton, Cook and Choi the method of claim 3, but did not explicitly disclose further comprising searching a list of available applications on the target device to determine whether the service application is available on the target device.
Yoshitani discloses searching a list of available applications on the target device to determine whether the service application is available on the target device (Yoshitani [0458], Yoshitani discloses a control section 220 of a smartphone 2 checks if a favorite application is included in a list of available applications obtained from television 1).
Jung, Hamilton, Cook, Choi and Yoshitani are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for processing content request and delivering content to the requesting client for playback at a target device.
Therefore, it would have been obvious to one of ordinary skilled in the art of endeavor at the time the invention was made to incorporate the teachings of Yoshitani into the teachings of Jung, Hamilton, Cook, and Choi as doing such would ensure that a smartphone used to control a television is notified of the current state of the television to ensure proper control of the television and enhance the user experience, [Abstract].

Regarding claim 18, Jung, Hamilton, Cook and Choi disclose the non-transitory computer-readable medium claim 13, but did not explicitly disclose further comprising searching a list of available applications on the target device to determine whether the service application is available on the target device.
Yoshitani discloses searching a list of available applications on the target device to determine whether the service application is available on the target device (Yoshitani [0458], Yoshitani discloses a control section 220 of a smartphone 2 checks if a favorite application is included in a list of available applications obtained from television 1).
Jung, Hamilton, Cook, Choi and Yoshitani are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for processing content request and delivering content to the requesting client for playback at a target device.
Therefore, it would have been obvious to one of ordinary skilled in the art of endeavor at the time the invention was made to incorporate the teachings of Yoshitani into the teachings of Jung, Hamilton, Cook and Choi as doing such would ensure that a smartphone used to control a television is notified of the current state of the television to ensure proper control of the television and enhance the user experience, Yoshitani [Abstract].

Claim(s) 5-7 and 15-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al. (US 2012/0114121 A1), in view of Hamilton et al. (US 8,799,951 B1), in view of Cook (US 2010/0319017 A1), in view of CHOI et al. (US 2009/0066837 A1), further in view of Goldman et al. (US 20140040877).

Regarding claim 5, Jung, Hamilton, Cook and Choi disclose the method of claim 3, but did not explicitly disclose further comprising performing one or more operations to install the service application on the target device if the service application is not available on the target device.
Goldman disclose further comprising performing one or more operations to install the service application on the target device if the service application is not available on the target device (Goldman, [0046], Goldman disclosed if the application execution environment program is not already installed on the computer, installation of both the software application and the application execution environment program can be provided 315 in an installation sequence).
Jung, Hamilton, Cook, Choi and Goldman are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for processing content request and delivering content to the requesting client.
Therefore, it would have been obvious to one of ordinary skilled in the art of endeavor at the time the invention was made to incorporate the teachings of Goldman into the teachings of Jung, Hamilton, Cook and Choi, since Goldman provides a specific way for providing such needed capabilities for target device to play selected content, Goldman, [0046].

Regarding claim 6, Jung, Hamilton, Cook, Choi, and Goldman disclose the method of claim 5, wherein the one or more operations comprise retrieving an installation package from the content server, and extracting the service application from the installation package (Goldman, [0046] disclose if the application execution environment program is not already installed on the computer, installation of both the software application and the application execution environment program can be provided 315 in an installation sequence).
The motivation to combine is similar to that of claim 5.

Regarding claim 7, Jung, Hamilton, Cook, Choi, and Goldman disclose the method of claim 5, wherein the one or more operations comprise storing the service application as an executable file on the target device, and adding the service application to a list of available applications on the target device (Goldman, [0042], the installer package can be transmitted 230 to the target computer to cause the target computer to perform the install operations when the installer package is invoked).
The motivation to combine is similar to that of claim 5.

Regarding claim 15, Jung, Hamilton, Cook and Choi disclose the non-transitory computer-readable medium of claim 13, but did not explicitly disclose further comprising performing one or more operations to install the service application on the target device if the service application is not available on the target device.
Goldman disclose further comprising performing one or more operations to install the service application on the target device if the service application is not available on the target device (Goldman, [0046], Goldman disclosed if the application execution environment program is not already installed on the computer, installation of both the software application and the application execution environment program can be provided 315 in an installation sequence).
Jung, Hamilton, Cook, Choi and Goldman are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for processing content request and delivering content to the requesting client.
Therefore, it would have been obvious to one of ordinary skilled in the art of endeavor at the time the invention was made to incorporate the teachings of Goldman into the teachings of Jung, Hamilton, Cook and Choi, since Goldman provides a specific way for providing such needed capabilities for target device to play selected content, Goldman, [0046].

Regarding claim 16, Jung, Hamilton, Cook, Choi and Goldman disclose the non-transitory computer-readable medium of claim 15, wherein the one or more operations comprise retrieving an installation package from the content server, and extracting the service application from the installation package (Goldman, [0046] disclose if the application execution environment program is not already installed on the computer, installation of both the software application and the application execution environment program can be provided 315 in an installation sequence).
The motivation to combine is similar to that of claim 15.

Regarding claim 17, Jung, Hamilton, Cook, Choi and Goldman disclose the non-transitory computer-readable medium of claim 15, wherein the one or more operations comprise storing the service application as an executable file on the target device, and adding the service application to a list of available applications on the target device (Goldman, [0042], the installer package can be transmitted 230 to the target computer to cause the target computer to perform the install operations when the installer package is invoked).
The motivation to combine is similar to that of claim 15.

Claim(s) 9 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al. (US 2012/0114121 A1), in view of Hamilton et al. (US 8,799,951 B1), in view of Cook (US 2010/0319017 A1), further in view of Goldman et al. (US 20140040877).

Regarding claim 9, Jung, Hamilton and Cook disclose the method of claim 1, but did not explicitly disclose further comprising receiving, from the controller device, an activation command, and, in response, requesting activation from the content server based on the first unique identifier and the second unique identifier.
Goldman disclose further comprising receiving, from the controller device, an activation command, and, in response, requesting activation from the content server based on the first unique identifier and the second unique identifier (Goldman, [0050] because the application execution environment is a separate software program, the installation sequence can also include a request for user acceptance 345 of an end user license agreement for the application execution environment program. If the user acceptance is received, the application execution environment program and then the software program can be installed 345, transactionally as one install using an install progress bar that spans the two install).
Jung, Hamilton, Cook and Goldman are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for processing content request and delivering content to the requesting client.
Therefore, it would have been obvious to one of ordinary skilled in the art of endeavor at the time the invention was made to incorporate the teachings of Goldman into the teachings of Jung, Hamilton and Cook since Goldman provides a specific way for providing such needed capabilities for target device to play selected content, Goldman, [0046].

Regarding claim 19, Jung, Hamilton and Cook disclose the non-transitory computer-readable medium of claim 11, but did not explicitly disclose further comprising receiving, from the controller device, an activation command, and, in response, requesting activation from the content server based on the first unique identifier and the second unique identifier.
Goldman disclose further comprising receiving, from the controller device, an activation command, and, in response, requesting activation from the content server based on the first unique identifier and the second unique identifier (Goldman, [0050] because the application execution environment is a separate software program, the installation sequence can also include a request for user acceptance 345 of an end user license agreement for the application execution environment program. If the user acceptance is received, the application execution environment program and then the software program can be installed 345, transactionally as one install using an install progress bar that spans the two install).
Jung, Hamilton, Cook and Goldman are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for processing content request and delivering content to the requesting client.
Therefore, it would have been obvious to one of ordinary skilled in the art of endeavor at the time the invention was made to incorporate the teachings of Goldman into the teachings of Jung, Hamilton and Cook since Goldman provides a specific way for providing such needed capabilities for target device to play selected content, Goldman, [0046].

Claim(s) 21 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al. (US 2012/0114121 A1), in view of Hamilton et al. (US 8,799,951 B1), in view of Cook (US 2010/0319017 A1), further in view of Hu et al. (US 2009/0041026 A1).

Regarding claim 21, Jung, Hamilton and Cook disclose the non-transitory computer-readable medium of claim 20, but did not explicitly disclose wherein discovering comprises receiving a multicast message from the controller device.
Hu discloses wherein discovering comprises receiving a multicast message from the controller device (Hu, [0012] The gateway 104 distributes broadcast signals (multicast message) to media receivers 106 such as Set-Top Boxes (STBs) which in turn present broadcast selections to media devices 108 such as computers or television units managed in some instances by a media controller 107 (e.g., an infrared or RF remote control).
Jung, Hamilton, Cook and Hu are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for processing content request and delivering content to the requesting client.
Therefore, it would have been obvious to one of ordinary skilled in the art of endeavor at the time the invention was made to incorporate the teachings of Hu into the teachings of Jung, Hamilton and Cook as doing such will result in a mere substitution of OH discovery technique with that of Hu's, therefore simply resulting in the discovery of devices on a network using a multicast message, Hu [0012].

Regarding claim 22, Jung, Hamilton, Cook and Hu disclose the non-transitory computer-readable medium of claim 21, wherein discovering further comprises transmitting, from the target device, a unicast message to the controller device in response to the multicast message (Hu [0012] The gateway 104 distributes broadcast signals to media receivers 106 such as Set-Top Boxes (STBs) which in turn present broadcast selections to media devices 108 such as computers or television units managed in some instances by a media controller 107 (e.g., an infrared or RF remote control).  Unicast traffic can also be exchanged between the media receivers 106 and subsystems of the IPTV media system 100 for services such as video-on-demand (VoD). 
The motivation to combine is similar to that of claim 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to the authentication of controller and target devices to enable accessing content from a content server.
Toya (US 2012/0030554 A1)
Soukup et al. (US 2008/0155628 A1)
Voth (US 2014/0053179 A1)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.F.D/Examiner, Art Unit 2451                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451